Citation Nr: 0723971	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO. 04-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service-connected 
strain and myositis of the lumbar paravertebral muscles, 
traumatic, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from May 1977 until October 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

A review of the record discloses the veteran raised a claim 
for a total disability evaluation based upon individual 
unemployability (TDIU) in his substantive appeal (VA Form 1-9 
Appeal) received by the RO in May 2004. The April 2005 
Informal Hearing Presentation submitted by the veteran's 
representative reiterated the veteran's request for TDIU. 
This claim has not been adjudicated and is REFERRED to the RO 
for appropriate action.

The Board first considered this appeal in June 2006 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1. Prior to September 26, 2003, the veteran's strain and 
myositis of the lumbar paravertebral muscles was not 
characterized by severe limitation of motion, or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

2. From September 26, 2003 until present, the veteran's 
strain and myositis of the lumbar paravertebral muscles was 
not characterized by forward flexion of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
strain and myositis of the lumbar paravertebral muscles have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5003, 5021, 5292, 5295, 5237 (2000-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2002, 
July 2006 and November 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The July 2006 letter advised the veteran of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. In fact, in December 2006, the veteran indicated 
he had no additional evidence to submit. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claim

The RO initially granted service connection for myositis, 
lumbar paravertebral muscles in a September 1979 rating 
decision. At that time, a 10 percent disability rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5021. 
Subsequently, a March 1984 rating decision increased the 
rating evaluation to 20 percent under Diagnostic Codes 5021 
and 5292. The veteran contends the current rating evaluation 
does not accurately reflect the severity of his disability. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

At the time the veteran filed his claim, myositis was 
evaluated under Diagnostic Code 5021. A note under the 
Diagnostic Code indicated that the disability should be rated 
on limitation of motion of affected parts, as arthritis, 
degenerative which was evaluated under Diagnostic Code 5003. 
Although Diagnostic Code 5003 provided evaluations of 10 and 
20 percent based on x-ray findings alone with no limitation 
of motion, a note after the diagnostic code clarified that 
ratings based on x-ray findings were not to be used in rating 
conditions listed under Diagnostic Codes 5013 to 5024. 
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) (2000). As 
such, Diagnostic Code 5003 required the claim be examined 
under the Diagnostic Code for the specific joint involved, in 
this case Diagnostic Code 5292 for the evaluation of 
limitation of motion of the lumbar spine. 

Under Diagnostic Code 5292 a 10 percent evaluation was 
assigned for slight limitation of lumbar spine motion, a 20 
percent evaluation for moderate limitation of lumbar spine 
motion and a 40 percent evaluation for severe limitation of 
lumbar spine motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

Another Diagnostic Code that could have been applied was 
Diagnostic Code 5295 for lumbosacral strain. Under this 
Diagnostic Code, a 20 percent evaluation was assigned upon a 
showing of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral in standing position. A 40 
percent evaluation was for assignment for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

However, the regulations used to evaluate diseases and 
injuries of the spine have changed twice, effective on 
September 23, 2002, and on September 26, 2003. See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295)(2002); 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)(2003); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 
5243)(2004). VA's General Counsel has held that, where a law 
or regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran. In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation. If the revised version of the 
regulation is more favorable, however, the retroactive reach 
of the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of the change. See VAOPGCPREC 
3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.

The Board notes the veteran's strain and myositis of the 
lumbar paravertebral muscles has not been characterized as 
intervertebral disc syndrome. Since the September 2002 
changes involved changes in the evaluation of intervertebral 
disc syndrome, the changes in the schedular criteria used to 
evaluate intervertebral disc syndrome effective September 23, 
2002, are not for application in this case.

Effective September 26, 2003, however, a General Rating 
Formula for Diseases and Injuries of the Spine assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 
Under this formula, a 20 percent evaluation is for assignment 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
with a combined range of motion not greater than 120 degrees 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis. A 40 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is for assignment for unfavorable ankylosis of the 
entire spine. The Board must also consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran underwent a VA examination in May 2002. He 
reported no pain, but described a moderate low back 
discomfort with radiation to the entire spine. He indicated 
walking occasionally caused the right knee to give way. He 
used medication for pain control and denied treatment with a 
physician during the prior year. Precipitating factors 
included sitting for long periods of time, sweeping, mopping 
and changing car tires. Medication and resting with his legs 
elevated alleviated the pain. He reported 22 occasions when 
the pain was acute and severe causing him to be absent from 
work. He denied use of assistive devices for ambulation but 
noted he used a lumbosacral corset for pain control. There 
were no previous surgeries. 

Clinical examination found forward flexion of the lumbar 
spine to 50 degrees, backward extension and lateral flexion 
to 30 degrees and rotation to 35 degrees. No painful motion 
was measured nor was there objective evidence of painful 
motion on movements of the lumbar spine. There was moderate 
palpable lumbar muscle spasm and moderate tenderness to 
palpation on the lumbar area. There was no weakness of the 
legs. There were no postural abnormalities of the back or 
fixed deformities. The gait cycle was described as normal. 
There was no evidence of ankylosis. The diagnosis was 
myositis lumbar paravertebral muscles, traumatic.

A VA outpatient treatment record dated in May 2003 reflected 
the veteran's musculoskeletal system retained an intact range 
of motion. Muscle tone was described as adequate. No 
deformities were noted on this visit.

Another VA examination was performed in January 2004. During 
this examination the veteran complained of pain of the low 
back muscles and decreased range of motion with certain 
activities. He described the pain as constant and pressure 
like and indicated it was localized in the low back without 
radiation to the lower extremities. There were no urinary or 
fecal incontinence. The veteran treated with medication. He 
described daily severe pain for variable amounts of time, 
most frequently at night and also with prolonged sitting or 
standing. Precipitating factors were prolonged sitting and 
standing and the alleviating factor was medication. He was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance during the physical examination. There were no 
associated features such as weight loss, fevers, malaise, 
dizziness, visual disturbance, numbness, weakness, bladder or 
bowel complaints or erectile dysfunction. The veteran was 
able to walk for 10-15 minutes without assistive device and 
then complained of low back pain. He denied use of 
lumbosacral corsets. He reported he frequently tripped which 
aggravated back pain. No prior surgeries were noted. The 
veteran remained independent in performance of activities of 
daily living. 

Clinical examination revealed ambulation without assistive 
devices. The veteran had a normal cadence and equal step. 
There was adequate position of head over the trunk and good 
posture, symmetry in appearance and symmetry in rhythm. 
Forward flexion was found to 41 degrees, extension to 21 
degrees, lateral bending to the right and left to 30 degrees, 
and rotation right and left to 30 degrees. Pain was noted on 
flexion from 0-41 degrees. Objective evidence of painful 
motion included bilateral spasms in lumbar paravertebral 
muscles. Preserved spinal contour and a normal gait were 
noted. There was no was no guarding, no muscle spasm and no 
abnormal gait caused by muscle spasm. No postural abnormality 
was noted. No vertebral fracture and no non-organic physical 
signs were noted. The diagnosis was lumbar strain.

Most recently, the veteran underwent a VA examination in 
August 2006. The veteran indicated his back pain had worsened 
and required more analgesics. He complained of constant pain 
at night and noted there were periods of 2-3 months during 
which he had constant pain day and night, 2-3 days of relief 
and another 2-3 months of pain. He complained of loss of 
sleep and associated right leg discomfort and pain. There was 
less movement of the legs associated with pressure like pain 
in the back. He denied weakness or numbness of lower 
extremities. He denied bowel or bladder incontinence. He 
complained of stiffness in the lower back. He explained the 
pain increased with prolonged sitting. Without medication he 
rated the pain as 10 on scale of 1-10 and with medication as 
a 7 or 8. On the day of examination he reported pain of 8. 
Precipitating factors included twisting the trunk, squatting, 
and sweeping and alleviating factors were medicines and lying 
flat with his legs elevated. He complained of decreased trunk 
flexion during pain flare-ups. He denied excessive weight 
loss, fever, malaise, dizziness, visual disturbance, 
numbness, weakness, bladder or bowel complaints or erectile 
dysfunction. He reported nausea with the pain medication. He 
indicated he could walk 5 minutes and then experienced 
increased pain. At times he used a lumbar corset but no other 
assistive devices were used. He remained independent in 
performing activities of daily living but indicated he was 
unable to do many household chores and unable to do any yard 
chores. He explained he used grab bars in the shower, dressed 
with difficulty and stopped dancing secondary to back pain.

Clinical examination reflected erect posture, symmetry in 
appearance, symmetry and rhythm of spinal motion and adequate 
alignment of the head and trunk. There was equal step length 
and normal cadence. Normal lumbosacral curvature was noted. 
Flexion was found to 55 degrees and extension to 25 degrees. 
Lateral bending to 25 degrees bilaterally and rotation was 
found to 20 degrees bilaterally. Painful flexion was 
described at 55 degrees and extension at 25 degrees. The 
veteran was limited by pain, but not by fatigue weakness. He 
was able to bend and extend repetitively. The veteran could 
extend his trunk against gravity with normal, fluid motion. 
There was no incoordination, fatigue or lack of endurance of 
the paravertebral muscles. No weakened movement of the 
paravertebral muscles was reported. The veteran complained of 
pain with range of motion during the examination.

A review of the evidence of record discloses that the veteran 
does not meet the criteria for a higher evaluation under the 
criteria in effect when he filed his claim. Specifically, 
there is no evidence of severe limitation of motion. Nor is 
there any indication the lumbar spine caused listing of the 
whole spine, a positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of the joint spaces. In fact, the veteran 
retained a significant range of motion in the May 2002 VA 
examination and the May 2003 VA outpatient treatment record 
suggested he retained a normal range of motion. Furthermore, 
the gait cycle was described as normal and no postural 
abnormalities of deformities were visualized during the May 
2002 examination. 

Similarly, a higher evaluation under the revised schedular 
criteria is not warranted. For example, the veteran's VA 
examinations reflected forward flexion of the lumbar spine 
ranging from 41 to 55 degrees, all greater than the 30 
degrees or less required for the higher rating. Furthermore, 
there is no evidence of favorable ankylosis of the entire 
thoracolumbar spine. As such, an increased evaluation is not 
warranted. Applying these findings to the revised General 
Formula clearly indicates the veteran does not meet the 
criteria for a 40 percent evaluation.

In sum, while the veteran contends that the service-connected 
strain and myositis of the paravertebral muscles has 
increased in severity, as a layperson he is only competent to 
report observable symptoms - not clinical findings which are 
applied to VA's Schedule for Rating Disabilities. Compare 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994). Therefore the preponderance of 
the evidence is against the claim. Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).








ORDER

An evaluation in excess of 20 percent for strain and myositis 
of the lumbar paravertebral muscles, traumatic, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


